Citation Nr: 0432234	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-17 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Ft. 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, rated as 20 percent disabling from 
September 23, 2003.  

2.  Entitlement to an increased rating for service-connected 
vertigo, rated as 10 percent disabling from September 23, 
2003.

3.  Entitlement to an increased rating for service-connected 
tinnitus, rated as 10 percent disabling from September 23, 
2003.

4.  Entitlement to an increased rating for service-connected 
Meniere's disease, rated as 30 percent disabling prior to 
September 23, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and D.H. 


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, that denied a rating greater than 30 
percent for Meniere's syndrome.  Later, in a June 2004 rating 
decision, the RO changed the single 30 percent evaluation for 
Meniere's syndrome to separate disability ratings as follows:  
Bilateral hearing loss associated with Meniere's syndrome, 20 
percent disabling, vertigo associated with Meniere's 
syndrome, 10 percent disabling, and tinnitus associated with 
Meniere's syndrome, 10 percent disabling.  The RO assigned an 
effective date of September 23, 2003, for these separate 
ratings.  Therefore, the present appeal requires 
consideration of alternate rating criteria during different 
periods covered by the appeal.  As a result, the Board has 
styled the issues as set forth on the first page of this 
decision.  

In July 2004, the veteran testified at a Board 
videoconference hearing.  During the July 2004 hearing, the 
veteran raised a claim for special monthly compensation by 
reason of being housebound.  This matter is referred to the 
RO for appropriate action.  




FINDINGS OF FACT

1.  From August 30, 2002, the veteran has had bilateral 
hearing loss manifested by no greater than level V hearing 
acuity in the right ear and level IV hearing acuity in the 
left ear.

2.  From September 23, 2003, the veteran has had bilateral 
hearing loss manifested by no greater than level VI hearing 
acuity in the right ear and level V hearing acuity in the 
left ear.

3.  From August 30, 2002, the veteran has had dizziness and 
occasional staggering.

4.  From August 30, 2002, the veteran's service-connected 
tinnitus has been constant.

5.  From August 30, 2002, the veteran's Meniere's syndrome 
has been manifested by hearing impairment with attacks of 
vertigo, but his cerebellar gait has been medically 
determined to be due to a cause other than the Meniere's 
syndrome.  


CONCLUSIONS OF LAW

1.  From August 30, 2002, through September 22, 2003, the 
criteria for a 10 percent evaluation (but no higher) for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R.  §§ 3.321, 4.1, 4.85-4.87, 
Diagnostic Code 6100 (2004).

2.  From September 23, 2003, the criteria for a 20 percent 
evaluation (but no higher) for bilateral hearing loss have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  
§§ 3.321, 4.1, 4.85-4.87, Diagnostic Code 6100 (2004).

3.  From August 30, 2002, the criteria for a 30 percent 
evaluation (but no higher) for vertigo have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.87, Diagnostic Code 6204 (2004).

4.  From August 30, 2002, the criteria for an evaluation of 
10 percent (but no higher) for tinnitus have been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.87, Diagnostic Code 6260 (2002, 2004).

5.  The criteria for a rating in excess of 30 percent for 
Meniere's syndrome (in lieu of separate evaluations for 
hearing loss, for vertigo for and tinnitus) have not been 
met; a separate rating under Code 6205 is not warranted from 
August 30, 2002, on.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.87, Diagnostic Code, 6205 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the October 2002 denial preceded VCAA notice to the veteran 
in February 2004.  Because the VCAA notice in this case was 
not provided to the appellant prior to the RO decision from 
which he appeals, it can be argued that the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the February 2004 letter, as well as an earlier 
letter dated in September 2003, and the May 2003 statement of 
the case and June 2004 supplemental statement of the case, 
the RO informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the February 
2004 letter, VA informed the appellant that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from identified 
private health care providers.  The RO also informed the 
appellant to send any additional supporting evidence as soon 
as he could, or to inform VA if he had no additional evidence 
to submit.  In July 2004, the veteran did submit additional 
evidence to the Board and waived review of this evidence by 
the RO.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, the 
Board finds that VA's duty to notify has been fulfilled and 
any defect in the timing of such notice constitutes harmless 
error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining medical records identified by the appellant.  In 
addition, the appellant was afforded VA examinations during 
the appeal period and was provided with the opportunity to 
attend a hearing, which he attended in July 2004.  The 
appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition. 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).



Bilateral Hearing Loss

The veteran's caretaker testified in July 2004 that the 
veteran hears little or nothing.  She said that sometimes he 
responds to her with answers that are "really off the wall" 
and have nothing to do with what she was talking about 
because he does not hear her.  

According to a September 2003 audiology report, the veteran's 
hearing loss had been progressive since the last examination 
in October 2002, from severe to profound.  More recent 
audiology testing in April 2004 revealed a severe 
sensorineural hearing loss bilaterally.  The April 2004 
examiner noted in an addendum opinion that the veteran's 
hearing loss had progressed to where the loss was basically 
total with no usable hearing in either ear.  He said that the 
veteran had to depend on written notes or lip reading.  

Evaluations of hearing loss range from noncompensable to 100 
percent and are based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with average hearing threshold 
levels as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second 
(Hertz) (Hz).  To evaluate the degree of disability from 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  See 38 C.F.R. §§ 4.85-4.87 (2004).

The provisions of 38 C.F.R. § 4.86 were added to VA's rating 
schedule in June 1999 and address exceptional patterns of 
hearing loss as follows:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86.

Audiometric examination in September 2002 revealed an average 
pure tone threshold of 65 in the right ear and 56 in the left 
ear.  Speech recognition was 78 percent in the right ear and 
84 percent in the left ear.  Using Table VIA, these results 
show Level V hearing acuity in the right ear and Level IV 
hearing acuity in the left ear.  Under Table VII, a 10 
percent rating is warranted.  Given the veteran's claim was 
received on August 30, 2002, the Board finds that the 10 
percent rating for hearing loss is warranted from August 30, 
2002. 

However, it appears that the veteran's hearing acuity 
decreased during the course of the appeal.  In this regard, 
the Board finds that the veteran's hearing impairment 
warrants a 20 percent rating from September 23, 2003, based 
on VA audiological results of a September 23, 2003, 
examination.  At the time of the September 2003 examination, 
pure tone threshold levels were 75, 65, 70 and 75 in the 
right ear and 65, 65, 65 and 65 in the left ear, at 1,000, 
2,000, 3,000 and 4,000 Hz, respectively.  The four-frequency 
averages for the right ear and left ear were 71 dB and 65 dB, 
respectively.  Speech audiometry revealed speech recognition 
ability of 74 percent in the right ear, and 76 percent in the 
left ear.  Application of these scores to Table VI results in 
designation of VI for the right ear and IV for the left ear.  
When these designations of impaired efficiency are applied to 
Table VII, the percentage evaluation for hearing impairment 
is 20 percent.  

The provisions of 38 C.F.R. § 4.86 were considered and 
applied since pure tone thresholds at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) are 
55 decibels or more; however, the results do not warrant a 
higher than 20 percent rating.  In fact, the designations 
under Table VIA of VI in the right ear and V in the left ear 
would likewise warrant a 20 percent rating when applied to 
Table VII.  

Findings from the April 2004 VA examination revealed pure 
tone threshold levels of 80, 65, 70 and 75 in the right ear 
and 70, 65, 65 and 70 in the left ear, at 1,000, 2,000, 3,000 
and 4,000 Hz, respectively.  The four-frequency averages for 
the right ear and left ear were 72 dB and 68 dB, 
respectively.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear, and 94 percent in the 
left ear.  Application of these scores to Table VI results in 
designation of II for the right ear and II for the left ear.  
When these designations of impaired efficiency are applied to 
Table VII, the percentage evaluation for hearing impairment 
is noncompensable.  However, the veteran's left ear findings 
from the April 2004 evaluation also satisfy the criteria 
under 38 C.F.R. § 4.86(b) since the puretone threshold levels 
at each of the four specified frequencies (1000, 2000, 3000 
and 4000 Hz) are 55 decibels or more.  Therefore, the Roman 
numeral designation for hearing impairment will be the higher 
numeral from either Table VI or Table VIA.  Thus, under Table 
VIA, when the designation of Roman numeral VI in the right 
ear and Roman numeral V in the left ear are applied to Table 
VII, the percentage evaluation for hearing impairment is 20 
percent.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss and his 
belief that he is entitled to a greater evaluation for this 
disability.  However, it must be emphasized that the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometry results are 
obtained.  Therefore, the Board has no discretion in this 
matter and must predicate its determination on the basis of 
the results of the audiology studies of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  



Vertigo

The veteran's vertigo has been evaluated by the RO as 10 
percent disabling from September 23, 2003, under the 
provisions of 38 C.F.R. § 4.87, Code 6204 for peripheral 
vestibular disorder.  A 10 percent evaluation requires 
occasional dizziness.  The next higher evaluation of 30 
percent requires dizziness and occasional staggering. 

During the September 2003 and April 2003 VA audiological 
examinations, the veteran complained of occasional vertigo.  
In addition, he reported prior to the September 2003 
examination (in his June 2003 substantive appeal), that his 
attacks of vertigo had become more frequent and that he was 
in constant need of a walking aid to maintain his balance and 
stability.  He explained that he did not seek medical 
treatment every time he experienced dizziness, so there was 
no medical documentation showing the number of times that he 
had had an episode.  

The veteran's caretaker testified during the July 2004 
hearing that the veteran had fallen in the backyard and 
tended to fall over at night whenever he got up.  These 
reports of walking and stability problems associated with the 
veteran's vertigo are consistent with a medical report from 
John R. Courchesne, M.D., dated in June 2004.  In this 
report, Dr. Courchesne stated that the veteran had sporadic 
episodes of dizziness, at times having just a few episodes 
per week, but more often having multiple episodes per day.  
He went on to say that the veteran had had significant falls 
and required ambulation with a cane which he used 
"chronically."  This evidence clearly satisfies the 
criteria for a 30 percent evaluation requiring dizziness and 
occasional staggering.  Accordingly, the veteran is entitled 
to a maximum 30 percent evaluation under Diagnostic Code 
6204.  See 38 C.F.R. § 4.87.  Since this is the maximum 
schedular rating available under Code 6204, a higher than 30 
percent evaluation is not feasible.  In view of the veteran's 
statements and testimony and resolving all doubt in his 
favor, the Board finds that the 30 percent rating should be 
effective August 30, 2002, the date of the increased rating 
claim.    



Tinnitus

During the July 2004 hearing, the veteran's representative 
noted that the veteran had described his tinnitus as constant 
and said that it did not wax and wane.  He added that it made 
him cranky because there was no getting away from it.  VA 
audiological reports in September 2002, September 2003 and 
April 2004 describe the veteran's tinnitus as constant.

The veteran's tinnitus is rated under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The criteria in effect at the time of 
the October 2002 and June 2004 rating decisions provided that 
if tinnitus is shown to be recurrent, a maximum 10 percent 
evaluation is warranted.  These criteria, revised as of June 
10, 1999, removed the requirement that tinnitus be a symptom 
of either a head injury, a concussion, or of acoustic trauma.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (in effect from June 
10, 1999, to June 12, 2003).

Under the criteria in effect since June 13, 2003, a maximum 
10 percent evaluation is assigned for recurrent tinnitus.  
Note (1) of the revised criteria provides that a separate 
evaluation for tinnitus may be combined with an evaluation 
under diagnostic codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Note (2) provides that only a 
single evaluation for recurrent tinnitus will be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head.  Note (3) further provides that objective tinnitus 
(in which the sound is audible to other people and has a 
definable cause that may or may not be pathologic) was not to 
be evaluated under this diagnostic code, but rather evaluated 
as part of any underlying condition causing it.  68 Fed. Reg. 
25822- 25823 (May 14, 2003) (codified as amended at 38 C.F.R. 
§ 4.87, Diagnostic Code 6260).

In VAOPGCPREC 2-2003 (May 22, 2003), the VA General Counsel 
held that Diagnostic Code 6260, as in effect prior to 
June 10, 1999, and as amended as of that date, authorized a 
single 10 percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
in the head.  Thus, the General Counsel held that separate 
ratings for tinnitus for each ear may not be assigned under 
DC 6260 or any other diagnostic code.  This opinion 
constitutes a precedent opinion of the chief legal officer of 
the Department.  Pursuant to 38 U.S.C.A. § 7104(c), the Board 
is bound in its decisions by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the chief legal officer of the Department.    

In this case, the record shows that the veteran's tinnitus 
has been constant throughout the course of the appeal.  
Therefore, a 10 percent rating is warranted from August 30, 
2002.  This is the maximum rating for this disability under 
the applicable diagnostic code.  

Meniere's syndrome

For the period prior to September 23, 2003, the veteran was 
assigned a single evaluation for Meniere's syndrome rather 
than separate evaluations for hearing loss, tinnitus and 
vertigo.  In this regard, under 38 C.F.R. § 4.87, Diagnostic 
Code 6205, a 30 percent rating is assigned for Meniere's 
syndrome with hearing impairment with vertigo less than once 
a month, with or without tinnitus.  A 60 percent evaluation 
is warranted when there is hearing impairment with attacks of 
vertigo and cerebellar gait occurring from one to four times 
a month, with or without tinnitus.  A 100 percent rating is 
warranted when there is hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus.  The Note to Code 6205 specifies 
that Meniere's syndrome may be rated either under these 
criteria or by separately evaluating vertigo (as a peripheral 
vestibular disorder), hearing impairment, and tinnitus, 
whichever method results in a higher overall evaluation.  
However, an evaluation for hearing impairment, tinnitus, or 
vertigo may not be combined with an evaluation under Code 
6205.

The veteran has not met the criteria for the next higher, 60 
percent, evaluation for Meniere's syndrome at any time during 
the appeal.  This is in view of the lack of evidence showing 
cerebellar gait related to the veteran's Meniere's syndrome.  
Private treatment records from the Bitteroot Clinic show that 
the veteran was treated from October 2002 to August 2003 for 
chronic otitis externa and earwax, particularly in the right 
ear.  There are no findings in these reports of cerebellar 
gait.  Audiological findings during the September 2002 VA 
contract examination show that the veteran had frequent 
vertigo due to Meniere's syndrome, but likewise do not show 
cerebellar gait.  Although subsequent (post September 23, 
2003) medical evidence shows cerebellar gait, such evidence 
negates that the finding is related to the veteran's 
Meniere's syndrome.  In this respect, the August 2004 VA 
examiner, in an addendum statement, reported that the veteran 
had an ataxic gait related to cerebellar disorder, but that 
this was a separate issue from Meniere's disease.  He further 
reported that the veteran had a wide stanced gait with ataxia 
not related to vertigo, but related to a cerebellar disorder.   

In sum, there is no evidence of cerebellar gait related to 
Meniere's syndrome.  As such, a higher evaluation, to 60 
percent, for Meniere's have not been met at any time during 
the period covered by the appeal.  38 C.F.R. § 4.87, 
Diagnostic Code 6205.  Therefore, it is more beneficial to 
the veteran to assign the separate ratings for hearing loss, 
for tinnitus, and for vertigo as discussed earlier in this 
decision.  His combined service connected disability rating 
is higher by rating the symptoms separately.  Accordingly, a 
separate rating for Meniere's syndrome under Code 6205 is not 
for application from August 30, 2002, on. 

Extraschedular Consideration

There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's bilateral hearing loss, 
vertigo and tinnitus.  The veteran does not allege, and the 
evidence does not establish, that these disabilities cause 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitate 
frequent periods of hospitalization.  In light of the 
foregoing, the veteran's claim for higher evaluations for 
these disabilities both prior to and from September 23, 2003, 
do not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  The Board is thus not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2002).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a separate 10 percent rating (but no higher) 
for bilateral hearing loss from August 30, 2002, through 
September 22, 2002, is warranted.  Entitlement to a separate 
20 percent rating (but no higher) for bilateral hearing loss 
from September 23, 2003, is warranted.  Entitlement to a 
separate 30 percent rating (but no higher) for vertigo from 
August 30, 2002, is warranted.  Entitlement to a separate 10 
percent rating (but no higher) for tinnitus from August 30, 
2002, is warranted.  To this extent, the appeal is granted.  

A separate rating under Diagnostic Code 6205 for Meniere's 
syndrome is not warranted from August 30, 2002, on.  To this 
extent, the appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



